Citation Nr: 1211322	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  09-20 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. 
§ 1318.   

REPRESENTATION

Appellant represented by:  J. C., Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from November 1964 to March 1969.  The Veteran died in October 2006.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In November 2011, the appellant testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

It should be noted that the appellant previously executed a VA Form 21-22 with the state service organization.  By memorandum of October 5, 2011, this power of attorney was revoked, based on her indication to the service organization that she was retaining a private attorney.  At the hearing on appeal in November 2011, the appellant and her son, an attorney, indicated that she had designated her son as her representative and that the paperwork had been filed.  A review of the record does not reflect the power of attorney designating her son.  However, given statements by the appellant and her son at the hearing, it is clear that he was acting on her behalf with her permission without compensation.  Accordingly, he is authorized on a one-time basis to represent her for the limited purpose of the hearing under 38 C.F.R. 14.630.  


FINDINGS OF FACT

1.  The Veteran died in October 2006; the cause of the Veteran's death as shown on the death certificate was asphyxia due to ocean drowning while scuba diving.

2.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder, rated as 100 percent disabling from June 23, 1998.

3.  Competent medical demonstrates that the Veteran's service-connected PTSD aided or lent assistance to the production of the Veteran's death; the record does not contain a contrary medical opinion.


CONCLUSIONS OF LAW

1.  A service-connected disability contributed to cause the Veteran's death.  38 U.S.C.A. §§ 1310 , 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2011).

2.  The appellant's claim of entitlement to dependency and indemnity compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318  is moot.  38 U.S.C.A. §§ 1318 , 7104 (West 2002); 38 C.F.R. §§ 3.22, 20.101 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2011).

As a result of the Board's decision to grant entitlement to service connection for the cause of the Veteran's death, any failure on the part of VA to notify and/or develop the claim pursuant to the  VCAA cannot be considered prejudicial to the appellant.  The Board will therefore proceed to a review of the claim on the merits.


II.  Analysis of Claim

A.  Service Connection for the Cause of the Veteran's Death

The cause of the veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such a disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a) (2011).  For a service-connected disability to be considered the principal or primary cause of death, it must be singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b) (2011). 

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2011).  Applicable law provides that service connection will be granted for a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. § 1110  (West 2002); 38 C.F.R. § 3.303  (2011).  That an injury occurred in service alone is not enough; there must be a chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Veteran had active duty service from November 1964 to March 1969.  The Veteran's only service-connected disability was posttraumatic stress disorder (PTSD), rated as 100 percent disabling from June 23, 1998.

The Veteran died in October 2006.  The report of the postmortem examination from Monterrey County determined that the cause of death was asphyxia due to ocean drowning while scuba diving.

The appellant contends that the Veteran's service-connected PTSD contributed to the scuba diving accident.  The appellant testified that the Veteran engaged in rebreather diving, which is a high-risk type of scuba diving.  The appellant contends that the Veteran's death was related to his PTSD because he engaged in this type of diving in order to numb his PTSD symptoms. 

The appellant submitted a medical opinion from a VA psychiatrist and psychologist who treated the Veteran.  The opinion, dated in February 2008, indicates that the Veteran was in treatment with the PTSD clinic at the VA Medical Center in San Francisco from 1996 until his death.  The Veteran's physicians noted that, over this time, the Veteran was treated for severe and chronic PTSD.  He entered the program at San Francisco VAMC following hospitalization at Menlo Park VA for acute symptoms of PTSD.  It was noted that, at that time, the Veteran was unable to work and had lost his home.  From this time period, the Veteran was never again able to sustain gainful employment despite his numerous attempts to do so.  He began treatment with their clinic but suffered a severe relapse resulting in intensive treatment in the partial hospitalization program in July 1998, followed by further treatment at the Menlo Park VA.  He then returned for treatment in the partial hospitalization program in January until May 1999.  It was noted that the Veteran participated in intensive medication, group, family and individual treatments which aggressively addressed his symptoms of PTSD.  He was offered state of the art exposure treatments in individual and group formats.  Despite his access to this quality of treatment, his symptoms remained severe and chronic.  

The opinion went on to state that one of the most prominent symptoms that the Veteran was dealing with was numbing.  This resulted in difficulty caring for his family, investing himself in activities and feeling passionate about anything in his life.  The program recommended strongly that he increase his physical activity and invest himself in meaningful activity as a way to improve his symptom presentation.  As part of the Veteran's therapeutic work he examined his past for activities for which he felt he had some passion.  In 2002 he began to explore scuba diving in an attempt to ameliorate his PTSD symptomatology.  The Veteran's symptoms of severe, chronic numbing remitted to the point where he started physical training in order to support his diving.  He traveled alone and with his wife in order to have new experiences.  Of note was that the Veteran enjoyed technical diving, including in caves.  He enjoyed the thrill of risk as an antidote to his continued struggle with symptoms of PTSD.  His decision to use a rebreather was an attempt to balance risk with his  need for stimulation.  The opinion noted that the Veteran suffered total hearing loss in one ear at one point.  He decided that he would need to give up scuba diving if this loss were not curable as he would be totally deaf if his other ear were to be harmed in the course of diving.  The program was very concerned with the potential for significant relapse should the Veteran have to give up diving.  The hearing issue was resolved, resulting in his continued ability to dive, which he did up until his death in 2007.  The opinion further stated, "It is without a doubt that [the Veteran's] diving resulted in significant improvement in his symptoms of PTSD and was an essential component of his ongoing recovery.  It is also without doubt that his attraction to risk was a strong part of the appeal of diving.  This attraction to risk was directly related to his warzone PTSD."

The competent medical evidence of record establishes that the Veteran engaged in scuba diving in order to ameliorate his PTSD symptoms.  Based on this medical evidence, the Board finds that service-connected PTSD contributed to the scuba diving accident which caused the Veteran's death.  Accordingly, service connection for the cause of the Veteran's death is granted.   


B.  DIC

II. § 1318 Benefits

The appellant raised entitlement to DIC benefits under 38 U.S.C.A. § 1318  as an alternative theory of entitlement to service connection for the cause of the Veteran's death.  In light of the grant of benefits described above, the Board concludes that this aspect of the appellant's claim is rendered moot.  Entitlement under 38 C.F.R. 
§ 1310 is the greater benefit and is granted in full.  No additional benefit (monetary or otherwise) can be gained under 38 C.F.R. § 1318, nor does any controversy remain.  Accordingly, the appeal as to the claim of entitlement to DIC under 38 U.S.C.A. § 1318 is dismissed as moot. 


ORDER

Service connection for the cause of the Veteran's death is granted.

The appeal as to DIC under 38 U.S.C.A. § 1318 is dismissed as moot



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


